CAMPBELL, Acting Chief Judge.
Appellants challenge the summary judgment entered in favor of appellee. We reverse. Ryan Paul Whiteaker was injured when the bucket of a Bobcat bucket loader fell on him. Appellee, Don Gilreath, was sued as owner of the bucket loader. Summary judgment was entered in favor of Gil-reath on the basis that there was no issue of material fact which would tend to indicate that Gilreath was the owner at the time of the accident. We disagree. The affidavit on file and the circumstances of the case fail to preclude at least an inference that Gilreath was the owner of the bucket loader at the time of the accident. Where there is the slightest doubt as to the question of ownership, summary judgment is impermissible. See Knight v. Roberts RV Resort, 671 So.2d 298 (Fla. 2d DCA 1996).
Reversed and remanded for further proceedings.
SCHOONOVER and WHATLEY, JJ., concur.